        2:18-cv-02101-CSB-EIL # 29            Page 1 of 4                                             E-FILED
                                                              Wednesday, 03 October, 2018 03:49:00 PM
                                                                          Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                   URBANA DIVISION

 ANDREW MINIK, JOEL VALDEZ, and
 BLAIR NELSON,

                        Plaintiffs,

 vs.                                                   Case No. 2:18-cv-02101-CSB-EIL

 (1) BOARD OF TRUSTEES OF THE
 UNIVERSITY OF ILLINOIS, including
 RAMON CEPEDA, DONALD J. EDWARDS,
 PATRICK J. FITZGERALD, STUART C.
 KING, TIMOTHY KORITZ, EDWARD L.
 MCMILLAN, JAMES D. MONTGOMERY,
 SR., JILL B. SMART, TRAYSHAWN M.W.
 MITCHELL, KARINA REYES, EDWIN
 ROBLES,        and      GOVERNOR           BRUCE
 RAUNER, (2) TIMOTHY KILLEEN, President
 of the University of Illinois, in his official
 capacity, (3) ROBERT J. JONES, Vice-
 President of the University of Illinois and
 Chancellor for the University of Illinois
 Urbana-Champaign campus, (4) RONY DIE,
 Assistant Dean of Students of the University of
 Illinois at Urbana-Champaign, in his official
 capacity; (5) TARIQ KHAN, Graduate
 Instructor in his official and individual capacity,

                        Defendants.

                  UNIVERSITY DEFENDANTS' MOTION TO DISMISS
                MINIK'S AND VALDEZ'S CLAIMS FOR PROSPECTIVE
                RELIEF DUE TO MOOTNESS AND LACK OF STANDING

       Pursuant to Fed.R.Civ.P. 12(b)(1), Defendants Board of Trustees of the University of

Illinois, including Ramon Cepeda, Donald J. Edwards, Patrick J. Fitzgerald, Stuart C. King,

Timothy Koritz, Edward L. McMillan, James D. Montgomery, Sr., Jill B. Smart, Trayshawn

M.W. Mitchell, Karina Reyes, Edwin Robles, and Governor Bruce Rauner, Timothy Killeen,

President of the University of Illinois, Robert J. Jones, Vice President of the University of

Illinois and Chancellor for the University of Illinois Urbana-Champaign, and Rony Die,

                                                                                302328369v1 1008237
           2:18-cv-02101-CSB-EIL # 29         Page 2 of 4



Assistant Dean of Students (collectively "University Defendants"), by their attorneys, Hinshaw

& Culbertson LLP, move to dismiss the claims for prospective relief of Plaintiffs Andrew Minik

("Minik") and Joel Valdez ("Valdez") in that those claims are now moot, depriving Minik and

Valdez standing to pursue those claims. Accordingly, this Court lacks subject matter jurisdiction

over those claims.

       1.       On June 8, 2018, the University Defendants filed a Motion to Dismiss (Doc. #9)

with a supporting Memorandum of Law (Doc. #10), which remains pending at this time. This

Motion does not supersede the prior Motion to Dismiss but supplements it.

       2.       The submission of this Motion was delayed pending resolution of issues

pertaining to the disclosure and use of education records protected by the Family Educational

Rights and Privacy Act (FERPA), 20 U.S.C. §1232g; in that the Affidavit of Registrar Hazen,

attached to this Motion, references information contained in those records. A protective order

governing the use of the education records was entered on October 3, 2018 (Doc. #28).

       3.       This Motion is based solely on the Court's subject matter jurisdiction.

       4.       Subject matter jurisdiction is "a fundamental limitation on the power of a federal

court to act." Del Vecehio v. Conseco, Inc., 230 F.3d 974, 980 (7th Cir. 2000). "If the court

determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action."    Fed.R.Civ.P. 12(h)(3).   Rule 12(h)(3) codifies "the virtually universally accepted

practice of federal courts to permit any party to challenge or, indeed, to raise sua sponte the

subject matter of the court at any time and at any stage of the proceedings." Sadat v. Mertes, 615

F.2d 1176, 1188 (7th Cir. 1980).

       5.       Since the filing of their earlier Motion to Dismiss, the University Defendants have

confirmed that, for reasons unrelated to the allegations in the Complaint, under the present

circumstances, Minik and Valdez are a) not currently enrolled or registered for any courses at the

                                                 2
                                                                                    302328369v1 1008237
        2:18-cv-02101-CSB-EIL # 29           Page 3 of 4



University of Illinois at Urbana-Champaign (the "University") for the Fall 2018 academic term;

and b) not eligible to enroll or register for any courses at the University for any academic term.

See Declaration of Meghan Hazen, Registrar of the University of Illinois at Urbana-Champaign,

attached as Exhibit 1.

       6.      Minik was last enrolled in courses at the University in its Spring 2018 term,

ending in May 2018. At the end of that term, Minik was dismissed from the University for

academic reasons relating to failure of maintaining the necessary grade point average.

       7.      Valdez was last enrolled in courses at the University in its Fall 2017 academic

term, ending in December 2017. Valdez is indebted to the University for unpaid tuition resulting

in the placement of a financial hold on him. That financial hold remains in place and prevents

Valdez from registering for any courses. Valdez is also subject to an immunization hold.

       8.      Neither Minik nor Valdez are presently enrolled students at the University and are

presently ineligible to enroll in any courses in any academic term.

       9.      Since they are not students at the University, they currently are not subject to the

University's Student Code, and their claims for prospective relief are thereby moot.

       10.     A memorandum of law in support of this motion is lodged herewith.

       WHEREFORE, the University prays that the claims of Minik and Valdez for prospective

relief be dismissed.

       Dated: October 3, 2018
                                                     /s/Charles R. Schmadeke
                                                     Charles R. Schmadeke (#2489813)
                                                     Hinshaw & Culbertson LLP
                                                     400 South Ninth Street, Suite 200
                                                     Springfield, IL 62701
                                                     Telephone: 217-528-7375
                                                     Facsimile: 217-528-0075
                                                     Email: cschmadeke@hinshawlaw.com

                                                     Attorneys for University Defendants

                                                3
                                                                                   302328369v1 1008237
        2:18-cv-02101-CSB-EIL # 29    Page 4 of 4



                            CERTIFICATE OF SERVICE

       I hereby certify that on October 3, 2018, I electronically filed the foregoing
UNIVERSITY DEFENDANTS' MOTION TO DISMISS MINIK'S AND VALDEZ'S CLAIMS
FOR PROSPECTIVE RELIEF DUE TO MOOTNESS AND LACK OF STANDING with the
Clerk of Court using the CM/ECF system and served upon counsel of record:

Whitman H. Brisky               Email: wbrisky@mauckbaker.com

Ellyn J Bullock                 Email: ellyn@solbergbullock.com



                                             /s/Charles R. Schmadeke
                                             Charles R. Schmadeke (#2489813
                                             Hinshaw & Culbertson LLP
                                             400 South Ninth Street, Suite 200
                                             Springfield, IL 62701
                                             Telephone: 217-528-7375
                                             Facsimile: 217-528-0075
                                             Email: cschmadeke@hinshawlaw.com




                                         4
                                                                       302328369v1 1008237
